DETAILED ACTION
This office action is in response to the amendment filed August 20, 2021.    
Claims 1-20 are pending. 
Response to Arguments
Applicant's arguments filed August 20, 2021 have been considered but are not persuasive. Specifically, Applicant’s arguments on pages 11-13 of the remarks regarding the applied prior art are not persuasive. Specifically, while Pechenanc describes the meta-debugger as passing information amongst the native debuggers via interface 215, it is important to recognize that each of these native debuggers is in fact disposed within meta-debugger 140. (See. Fig. 2). As such, meta-debugger 140 does in fact provide debugging by using the constituent meta-debuggers. Further, while Pechanec does not teach a “DSL debugger” per se, applicant’s specification fails to specifically define the term “domain specific language” or “DSL” and as such this term may broadly but reasonably be read on any number of language or program run-time systems such as those in each of the pieces of prior art, including Pechanec’s native debuggers. Regardless, however, the rejection relies on the explicitly “DSL” debugging features of Smiljanic which clearly anticipate these limitations regarding debugging of a DSL per se. Further, the Examiner respectfully maintains it would be obvious to combine these features with the multi-program meta-debugger system of Pechanec for the reasons set forth in the rejection. 
As such, applicant’s arguments of August 20, 2021 are unpersuasive and the rejection is maintained. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Pechanec” (US PG Publication 2016/0246700) in view of Smiljanic” (US PG Publicaiton 2014/0123116) and further in view of “Bentley” (US PG Publication 2011/0289482). 


1. A method, comprising: 
executing a task in a … the task comprising one or more modules; (Pechanec teaches executing set of services using a meta-debugger and native debuggers to debug the set of services in Figs. 1&2, ¶¶16-21)

executing a task using a… debugger, the task comprising one or more modules; (Pechanec teaches executing set of services using a meta-debugger and native debuggers to debug the set of services in Figs. 1&2, ¶¶16-21)

identifying the breakpoint in the task corresponding to a call to the module of the one or more modules of the task;  (e.g. ¶4 “After receiving a service message invoking the first service, the breakpoint is triggered and the meta-debugger provides to the debugger client a first graphical representation of the first native debugger in the first language.  The meta-debugger receives a second debugging command from the debugger client, converts the second debugging command into a third debugging command that is compatible with the first native debugger, and provides the third debugging command to the first native debugger.”)


in response to identifying the breakpoint  identifying, by a processing device, a module debugger associated with a module of the one or more modules of the task; (¶4 above and further See native debuggers for each service 220-245 Fig. 2, ¶¶16-21)


transmitting, to the identified module debugger, task debugging data associated with the execution of the task using the …debugger and one or more input values for the module to be used by the module debugger to execute the module;; (Pechanec teaches sending breakpoint data to native debuggers at trigger breakpoints in the execution where the respective services are invoked, such that the native debugger is invoked to debug services in the native language. See e.g. Figs. 4, 5A, 5B. ¶¶31-42; further, the meta-debugger of Pechanec teaches passing back and forth of debugging data include execution states between language-specific debuggers, ¶34). [Here, the prior art passing of execution states anticipates applicant’s amended “input values” limitation as the specification ¶27 describes the input values as “input values, such as a name or state of the task.”]

wherein the task debugging data comprises input values for the module of the one or more modules of the task; (Pechanec teaches sending breakpoint locations to native debuggers for specific languages ¶23,26 as well as execution states and memory contents from the meta-debugger to the native debuggers, see ¶¶41-42, e.g. “The meta-debugger 140 provides routine information regarding the second service (e.g., first service 110, second service 115, third service 120, and/or additional services 130) routine (e.g.,  code, execution states, contents of memory locations at a particular stage of execution, etc.) to the Drools debugger 240 (block 560). 240 receives this data (block 562).).” Here, Pechanec teaches or suggests sending the tasking debugging data  including input values because applicant’s spec, ¶27, describes input values as “such as a name or state of the task” and Pechanec system plainly teaches sending e.g. execution states to a specific debugger of Fig. 2 from the meta-debugger]. 

receiving, from the identified module debugger, module debugging data, wherein the module debugging data is determined in view of the task debugging data associated with the execution of the task,  and one or more output values of the module to be used for continued execution of the task; (native debuggers send debugging data for the native services back to the meta-debugger which in turn are displayed to the debugging client See e.g. 528, 550, 582 Figs. 5A&5B, ¶¶39-42; ; further, the meta-debugger of Pechanec teaches passing back and forth of debugging data include execution states between language-specific debuggers, ¶34). [Here, the prior art passing of execution states anticipates applicant’s amended “input values” limitation as the specification ¶27 describes the input values as “input values, such as a name or state of the task.”]

and generating multi-level debugging data comprising the task debugging data and the received module debugging data.  (native debuggers send debugging data for the native services back to the meta-debugger which in turn are displayed to the debugging client See e.g. 528, 550, 582 Figs. 5A&5B, ¶¶39-42; Additionally the multi-language, multi-service frame stack of the debugged set of services is displayed to the user as seen in Fig. 3, ¶28)

Pechanec does not teach, but Smiljanic teaches: 
…using a Domain Specific Language debugger, wherein the DSL debugger generates task debugging data for the task in the DSL (Smiljanic teaches a DSL debugger in e.g. ¶¶13-15, 32-35)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Pechanec and Smiljanic as each is directed to networked debugging systems and one of ordinary skill would be motivated to apply the DSL debugger to the debugging in Pechanec, e.g. where DSL services were used, because as Smiljanic recognized “the business user may utilize a domain specific language (DSL) which may include business-specific logic which is easier and more intuitive for the average business user to work with as compared to general purpose programming languages such as Java.” (¶1). 

Pechanec and Smiljanic do not teach, but Bentley teaches: 
determining whether a triggering event has occurred during execution of the task, the triggering event corresponding to an output value for at least one of a step or module of the task satisfying a threshold; (See e.g. Fig. 2, 200-210, ¶¶16-17 teaches breaking into the debugger execution for an application when a parameter meets the required threshold, where parameters include parameters passed between functions and within functions as in e.g. ¶14). 

in response to determining that the triggering event has occurred, inserting a breakpoint into a location of a script of the task, the location of the script corresponding to the module of the one or more modules of the task for which the output value satisfied the threshold (See e.g. Fig. 2, 200-210, ¶¶16-17 teaches breaking into the debugger execution for an application when a parameter meets the required threshold, where parameters include parameters passed between functions and within functions as in e.g. ¶14 and see further ¶22 “The performance analyzer 110 determines if a time in a function 121 has been exceeded in step 300.  If the time in the function 121 has been exceeded in step 300, the performance analyzer 110 determines in step 312 if it is to wait till the next time the function 121 is called.  If the performance analyzer 110 determines in step 312 that it will not wait till the next time the function 121 is called, the process goes to step 210 where it breaks into the debugger 111.  Otherwise, if the performance analyzer 110 determines in step 312 that it will wait till the next time function 121 is called, debugger 111 sets 314 a breakpoint the next time function 121 is called.  A reason why performance analyzer 110 may want to set the breakpoint the next time the function 121 is called can be based on performance analyzer 110 determining that the time was exceeded while returning from the function 121 or after returning from the function 121.  The debugger then waits 316 until function 121 is called again.  The wait process in step 316 can be implemented in various ways such as a thread and the like.  When the function 121 is called again, the process goes to step 210 and breaks into debugger 111.”) 




In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Pechanec and Smiljanic with those of Bentley as each is directed to networked debugging systems and one of ordinary skill would be motivated to combine the teachings of those of Bentley recognized that “hat is needed is a system that will not only monitor in real time for these types of problems, but be able to provide a developer with the information necessary to identify specific areas of code that may be the root cause of the performance problem.” (¶2). 

Regarding the dependent claims, Pechanec and Smiljanic further teach: 
2. The method of claim 1, wherein identifying the module debugger associated with the module of the one or more modules of the task comprises: determining a programming language associated with the module of the one or more modules of the task; (Pechanec teaches activating and presenting the corresponding native debugger for the native programming language of each debugger in e.g. ¶¶28-30, inherent in the triggering of the triggering of the appropriate native debugger in response ot the invocation of the correspond native language service (e.g. BPEL in ¶30) is that the appropriate native language for the appropriate debugger is identified)

and identifying the module debugger associated with the module in view of the determined programming language.  (Pechanec teaches activating and presenting the corresponding native debugger for the native programming language of each debugger in e.g. ¶¶28-30). 

3. The method of claim 1, wherein executing the task using the DSL debugger is in response to an occurrence of a triggering event, wherein the triggering event comprises at least one of: an error during a prior execution of the task, receiving a request to debug the task, or a parameter associated with the task satisfying a threshold during the prior execution of the task.  (Pechanec See e.g. debugging in response to debugging commands from debugging client in ¶24). 


4. The method of claim 1, further comprising: determining whether the task comprises a module breakpoint, wherein identifying the module debugger associated with the module of the task is in response to determining that the task comprises the module breakpoint.  (Native breakpoints in Pechanec can be sent meta-debugger and converted to native breakpoints (512-516 Fig. 5A, ¶39, and the native debugger can be run and halted in response to the breakpoint e.g. ¶39, 520-524, Fig. 5A, ¶39). 

5. The method of claim 1, wherein the task comprises a node of an abstract syntax tree.  (Smiljanic teaches parsing DSL code for debugging into nodes of an AST in ¶28). 
6. The method of claim 1, wherein the task debugging data comprises a module location, a programming language associated with the module and input values for the module.  (Pechanec teaches sending breakpoint locations to native debuggers for specific languages ¶23,26 as well as execution states and memory contents from the meta-debugger to the native debuggers, see ¶¶41-42). 

7. The method of claim 1, further comprising: determining a second programming language associated with a second module of the one or more modules of the task; (Pechanec teaches activating and presenting the corresponding native debugger for the native programming language of each debugger in e.g. ¶¶28-30, inherent in the triggering of the triggering of the appropriate native debugger in response ot the invocation of the correspond native language service (e.g. BPEL in ¶30) is that the appropriate native language for the appropriate debugger is identified)

identifying a second module debugger associated with the second module in view of the determined second programming language; (Pechanec teaches activating and presenting the corresponding native debugger for the native programming language of each debugger in e.g. ¶¶28-30, inherent in the triggering of the triggering of the appropriate native debugger in response ot the invocation of the correspond native language service (e.g. BPEL in ¶30) is that the appropriate native language for the appropriate debugger is identified; See Also ¶¶41-42)

 -23-transmitting, to the identified second module debugger, second task debugging data associated with the execution of the task; (See 560, Fig. 5B, and ¶¶41-42 teaching sending native debugging information to a second native debugger, )

 and receiving, from the identified second module debugger, second module debugging data, wherein the second module debugging data is determined in view of the second task debugging data associated with the execution of the task and wherein the multi-level debugging data further comprises the second task debugging data and the received second module debugging data. (teaches receiving debugging data back from a second debugger and incorporating that in the GUI presented in the debugger client See Fig. 5B, 566-570, ¶41-42).

Claims 8-14 are rejected on the same basis as claims 1-4,6,5, and 7 respectively above.

Claims 15-20 are rejected on the same basis as claims 1-4,6, and 7 respectively above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
9/10/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191